Citation Nr: 1543654	
Decision Date: 10/13/15    Archive Date: 10/19/15

DOCKET NO.  12-04 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an evaluation in excess of 10 percent prior to September 1, 2010, and in excess of 30 percent from November 1, 2011, for the service-connected right knee osteoarthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from July 1951 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In a November 2010 rating decision, the RO awarded a temporary total rating from September 1, 2010, to October 31, 2011, for surgery involving prosthetic replacement of the right knee joint.  The 100 percent evaluation was assigned for 13 months following prosthetic replacement of the knee joint; thereafter, a 30 percent (minimum evaluation following prosthetic replacement of the knee joint) was assigned from November 1, 2011.  The claim remains in controversy as less than the maximum benefit available was awarded.  See AB v. Brown, 6 Vet. App. 35 (1993) 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Further development is necessary prior to a merits analysis of the Veteran's claim.

It appears the appellate record is incomplete.  Despite notations in the February 2012 statement of the case indicating that electronic records from the Tuscaloosa VA Medical Center (VAMC) dated up until February 2011 and the Birmingham VAMC dated up until February 2012 were reviewed, the last VA outpatient treatment records associated with the virtual record are dated in August 2010.  There are no records pertaining to the September 2010 total right knee arthroplasty (other than discharge summary) or the subsequent surgery to remove scar tissue.  The Veteran testified that following his surgery that he also had private treatment; these records have not been obtained.   In his substantive appeal, the Veteran indicated that he had a magnetic resonance imaging (MRI) of his knee in May 2012, this has also not been obtained.  Such records are pertinent to the issue and must be obtained upon remand.  38 C.F.R. § 3.159(c)(1), (2).

The Veteran contends that his right knee osteoarthritis has worsened in severity.  Specifically, he asserts that the disability is productive of pain and decreased motion.  The Veteran also argues that his last VA examination in 2010 is too old to evaluate the current severity of his knee condition especially as it was performed prior to his knee replacement surgery. 
    
The last VA examination was in February 2010, over five years ago.  The Veteran underwent a right total knee replacement in September 2010.  He testified that he had a subsequent surgery to remove scar tissue.  The Board cannot ascertain to what extent the right knee disability has increased in severity, if at all, without a new VA examination.  The Board is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Further, where there is evidence of a material change in the Veteran's condition or as in the instant case, when the Veteran asserts that the service-connected disability in question has undergone an increase in severity since the time of his last VA examination, the prior VA examination report may be inadequate for rating purposes and a new VA examination is required.  38 C.F.R. § 3.327(a); See Snuffer v. Gober, 10 Vet. App. 400, 402-03 (1997).  

The RO should ensure that all due process requirements are met.  The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal.  38 U.S.C.A. § 5103A (b) (West 2014).



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain copies of any missing and/or recent VA clinical records, including those dated since August 2010 from the Tuscaloosa and Birmingham VAMCs and the May 2012 MRI report.  Document all efforts to obtain all identified records.  Associate all records with the virtual record.

2.  Obtain copies of the September 2010 surgical report and hospital admission, as well as the subsequent surgery to remove scar tissue.  Document all efforts to obtain all identified records.  Associate all records with the virtual record.

3.  After securing the necessary release forms, obtain copies of any private clinical records not on file pertaining to treatment of the right knee osteoarthritis, to include those dated after the September 2010 surgery. All records and/or responses received should be associated with the virtual record.

4.  After completion of the foregoing, schedule the Veteran for the appropriate VA examination.  All indicated tests or studies must be completed.  The examiner should describe all findings  in detail.    

Examination findings pertinent to the right knee should be reported to allow for application of VA rating criteria for musculoskeletal disabilities of the knee.  (a) Range of motion should be reported along with the point (in degrees) that motion is limited by additional function loss due to pain, weakness, fatigue or incoordination.  (b) The examiner should perform repetitive range of motion testing and also comment on the degree of limitation of function, if any, due to pain, weakness, lack of endurance, fatigue, or incoordination.  (c) The examiner should further comment on whether there is any lateral instability or recurrent subluxation of the right knee and if so, whether it is mild, moderate, or severe.  (d) Finally, please discuss the functional limitations, if any, associated with, and expected effect on employment resulting from the Veteran's service connected right knee disability alone (not including the effects of any non-service connected disabilities).

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the issue in light of all evidence of record.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




